DETAILED ACTION
	This Office Action is in response to the Election and Amendment filed on May 17, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Fig. 4, Species C, (claims 18-20 and added claims 41-43) in the reply filed on May 17, 2021 is acknowledged.
Claims 1-10 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US Pub. 2019/0333769 A1).

In re claims 19 and 20, Chen et al. discloses (fig. 4I; [0030-0040]) the thickness and materials of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 2019/0333769 A1) as applied to claim 18 above.
In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See also MPEP 2144.04 VI. (B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US Pub. 2017/0125408 A1), Hsu et al. (US Pub. 2020/0006547 A1), Dubourdieu et al. (US Pub. 2015/0357429 A1), Hempel et al. (US Pub. 2012/0315749 A1), Lee et al. (US 11,038,034 B2), and Kim (US Pub. 2016/0225867 A1) also disclose elements of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW E WARREN/Primary Examiner, Art Unit 2815